Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 23 of August 2022.
Claims 1, 10,  and 19 have been amended.
Claims 1-2, 4, 7-11, and 13-20  are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.  

Response to Amendment/Argument
35 USC § 103
Applicant asserts that Siegel does not teach providing a rebate after a user vacates a seat, and does not teach that a value of that rebate can be "determined at least in part on a live status of the sporting event" as claimed.  Examiner respectfully disagrees.  Siegel [87-98] provides details on the “Early Exit” Ticket Holder User Experience, and [96-97] details how the early exit ticket holder can be given a partial refund (i.e. rebate) for partial unused time (i.e. leaving during the event).  Siegel [134-148] details the functionality of the system during the event (In-Event).  It discloses proposed suggested price to ticket holders to become early exit ticket holders where the price is influenced by the score of the game, time left, weather during the event, among others.  Therefore Siegel discloses the amended limitation and in combination with Shealy Smith and Bruce teaches still the claims in questions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-2, 4, 7-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200272952 to Shealy et. al. (hereinafter referred to as “Shealy”) in view of US 20200380572 to Smith (hereinafter referred to as “Smith”) in further view of US 20180322551 to Siegel et. al. (hereinafter referred to as “Siegel”) and in eve further view of US 20170372551 to Bruce et. al. (hereinafter referred to as “Bruce”).


(A)	As per Claims 1, 10, and 19:
	Shealy expressly discloses:
	accessing, for a stadium, a set of training data describing, for each of a plurality of historical sporting events at the stadium, attendance over the course of the historical sporting event and statistics associated with the historical sporting event; (Shealy ¶16 the prediction of a number of no-shows may include obtaining historical data including at least one of a historical number of no-shows for the event in history, estimating the number of no-shows based at least in part on the historical data).
	…configured to predict an expected likelihood that a seat within the stadium will be vacant over the course of a future sporting event based on real-time statistics associated with the future sporting event; (Shealy ¶31, 54 the ticket distribution system performs operations comprising obtaining ticket sales data including a number of distributed event tickets, predicting a number of no-shows among the distributed event tickets…obtaining, from the event venue server, real-time ticket scan data including a scan status of the distributed event tickets, identifying an unscanned event ticket among the distributed event tickets based on the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket. The system 100 can be configured to estimate or predict a number of no-shows and/or the likelihood of no-show for one or more particular seats).
	Although Shealy teaches systems and methods that uses flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose training a machine-learned model using said data or  assigning a value to a second ticket based on the trained machine-learned model and real-time data, however Smith teaches:
	training, using the set of training data, a machine-learned model…; (Smith ¶33, 47 machine learning module 124 may train a prediction model, such that tickets may be priced in a manner that increases or maximizes event attendance).  
	…wherein a value of the second ticket is determined based at least in part by applying the machine-learned model to real-time statistics of the sporting event; (Smith ¶29-30 dynamic pricing agent 116, which includes machine learning module 124, may be configured to dynamically price each ticket for a given event. For example, dynamic pricing agent 116 may be configured to dynamically price each ticket for a given event, based on, for example, one or more of win/loss ratio of each team in the event, forecasted weather conditions, number of tickets available, location of each seat, velocity of ticket sales, quality of opponent, event location, and the like).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have a machine learning module train a prediction model of Smith as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy and further dynamically price each ticket for a given event as taught in Smith. 
	Although Shealy in view of Smith teaches systems and methods that uses flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose detecting a seat vacated by a patron and distributing to a second user using servers and mobile devices, however Siegel teaches:
	detecting, by a ticket exchange server in real-time, a seat within the stadium that was initially taken by a person during a sporting event but was then later vacated by the person during the sporting event, the vacated seat associated with a first ticket for the sporting event distributed to a first user…; (Siegel ¶88 as an “early exit” ticket holder leaves an event in progress, he or she may scan out at an electronic kiosk or via an exit RFID or NFC scanner. The “early leaver” will scan her/his ticket upon exit at a kiosk or scanner that will enter their ticket into the system. These kiosks may be located outside of the secured area where incoming tickets are scanned. Once the early leaver scans out, the system can immediately make available a ticket to the event in progress).
providing, by the ticket exchange server, a rebate to the person that vacated the seat during the sporting event, wherein a value of the rebate is determined at least in part on a live status of the sporting event; (Siegel ¶96-97, 134-141 reward options and inducements made possible through the systems and processes may include, but are not limited to: (iii) cash refund for partial unused time.  During an event, registered users who have also identified themselves as ticket holders may be prompted with reminders, through notifications wirelessly transmitted to their wireless devices of the opportunity to leave early and resell their vacated seats or space, including reminders of any venue or third party inducements offered for leaving early exits:  (d) Weather at the time of the event; (e) The score of the event if it is a sporting event; and (f) Time left in the event (More time remaining) correlates to a higher proposed initial price)).    
distributing, via the ticket exchange server, a second ticket for the vacated seat for a portion of the sporting event to a mobile device of a second user…; (Siegel ¶178-179 FIG. 6 illustrates that a late arrival may use the software application to locate vacated seats or space made available for resale. FIG. 6A illustrates that a potential late arriver 102 may be identified based upon geographic proximity 340 to the venue utilizing various location technologies including GPS or other known or future methods.  The late arriver may purchase tickets (FIG. 8) through the application and will be allowed entry into the event using the remaining time available on the ticket holder's original purchase (FIG. 9)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets, offer incentives to those present to vacate their seats, and obtain real-time ticket scan data and have the late arrival use the software application to locate vacated seats or space made available for resale of Siegel as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy in view of Smith and further allows the late arriver to purchase tickets through the application and allows entry into the event using the remaining time available on the ticket holder's original purchase while compensating the early exit ticket holder as taught in Siegel. 
	Although Shealy in view of Smith and in further view of Siegel teaches systems and methods that uses flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose locking or unlocking vacated seats by the server based on a predetermined distance from the patron’s device via a near-field signal, however Siegel teaches:
	…and locked via a physical locking mechanism of the vacated seat, wherein each seat in the stadium is communicatively coupled with the ticket exchange sever and wherein the ticket exchange server is configured to lock the physical locking mechanism of the seat in response to determining that the seat was vacated; (Bruce ¶117 in an embodiment of the present invention, the processor(s) receive a positioning signal indicating a real-time location of the user. In response to the positioning signal indicating that the user is outside of a predetermined proximity of the seat (i.e. vacated the seat), the processor(s) block transmission of the signal to the electromechanical locking mechanism that would have unlocked the folding cushion on the seat, thereby keeping the folding cushion 610 shown in FIG. 6 in the locked upright (and therefor unusable) position).
	…wherein the second ticket configures the mobile device to emit a near field signal that, 2when received by the physical locking mechanism of the vacated seat while the mobile device is located within a threshold proximity of the vacated seat, unlocks the vacant seat by changing a locked state of the physical locking mechanism; (Bruce ¶31, 116 in an embodiment of the present invention, the processor(s) receive a positioning signal (e.g., from location sensor 151 shown in FIG. 1 when incorporated into phone 655 shown in FIG. 6) indicating a real-time location of the user. In response to the positioning signal indicating that the user is within a predetermined proximity of the seat, the processor(s) transmit (via transceiver 723 shown in FIG. 7) the signal to the electromechanical locking mechanism to unlock the folding cushion on the seat).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith and in further view of Siegel’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have the processor(s) receive a positioning signal indicating a real-time location of the user of Bruce as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy in view of Smith and in further view of Siegel and further block transmission of the signal to the electromechanical locking mechanism that would have unlocked the folding cushion on the seat, thereby keeping the folding cushion in the locked upright as taught in Siegel. 
Shealy abstract teaches a system and [138] teaches a CRM.  

(B)	As per Claims 2, 11, and 20:
	Shealy expressly discloses:
	wherein detecting the vacant seat within the stadium during a sporting event is in response to receiving an indication from the first user surrendering the vacant seat; (Shealy ¶112 the method 700 may include operations of directly reaching regular ticket holders to gauge which and how many seats will go unfilled, and reselling the returned tickets to provide new customers with opportunity to attend the event).

(C)	As per Claims 4 and 13:
	Although Shealy in view of Smith in further view of Siegel and in eve further view of Bruce teaches systems and methods that uses flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose detecting a seat vacated by a patron and distributing to a second user using servers and mobile devices, however Siegel additionally teaches:
	in response to charging the second user for the value of the second ticket distributing the second ticket to the second user; (Siegel ¶178-179 FIG. 6 illustrates that a late arrival may use the software application to locate vacated seats or space made available for resale. FIG. 6A illustrates that a potential late arriver 102 may be identified based upon geographic proximity 340 to the venue utilizing various location technologies including GPS or other known or future methods.  The late arriver may purchase tickets (FIG. 8) through the application and will be allowed entry into the event using the remaining time available on the ticket holder's original purchase (FIG. 9)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in eve further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have the late arrival use the software application to locate vacated seats or space made available for resale of Siegel as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in eve further view of Bruce and further allows the late arriver to purchase tickets through the application and allows entry into the event using the remaining time available on the ticket holder's original purchase as additionally taught in Siegel ¶178-179. 

(D)	As per Claims 7 and 16:
	Although Shealy in view of Smith in further view of Siegel and in eve further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose further determining the value of the second ticket based on the location of the vacant seat, however Smith additionally teaches:
	wherein the value of the second ticket is determined further based at least in part on a section of the stadium the vacant seat is in; (Smith ¶73 dynamic pricing agent 116 may generate a price for each specific ticket based on the event score and ticket attribute information. Ticket attribute information may include, but is not limited to, the seat, section, and/or row of each ticket to be priced).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in eve further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have dynamic pricing agent generate a price for each specific ticket of Smith as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in eve further view of Bruce and further have ticket attribute information include the seat, section, and/or row of each ticket to be priced as additionally taught in Smith ¶73. 

(E)	As per Claims 8 and 17:
	Although Shealy in view of Smith in further view of Siegel and in eve further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose sending a user device an incentive whenever the value for the ticket exceeds a threshold associated with the score difference, however Siegel additionally teaches:
	wherein the value of the second ticket is greater if the sporting event has a below-threshold difference between the scores than if the sporting event has an above-threshold difference between the scores; (Siegel ¶135 in one embodiment, the system proposes a suggested price to ticket holders at which they should consider vacating their seats and posting their seat or space as being available. This is the initial ask price and is set algorithmically based on, or as a function of, one, some or all of the following inputs: (e) The score of the event if it is a sporting event). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in eve further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have the system proposes a suggested price to ticket holders at which they should consider vacating their seats and posting their seat or space as being available of Siegel as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, in view of Smith in further view of Siegel and in eve further view of Bruce and further use certain inputs such as whether the score of the sporting event as additionally taught in Siegel ¶135).

(F)	As per Claims 9 and 18:
	Although Shealy in view of Smith in further view of Siegel and in eve further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose the sporting event to be a ball game, however Smith additionally teaches:
	wherein the sporting event is one of a basketball game, a baseball game, a football game, a volleyball game, a soccer game, a tennis match, a hockey game, and a rugby game; (Smith ¶40 sports leagues 128 may be representative of National Football League (NFL®), National Basketball Association (NBA®), National Hockey Association (NHL®), Major League Baseball (MLB®), Major League Soccer (MLS®), and the like). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in eve further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have those event tickets be associated with a ball game of Smith as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in eve further view of Bruce and further be representative of NHL, MLB, MLS, NFL, or NBA as additionally taught in Smith ¶40. 

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20200272952 to Shealy et. al. (hereinafter referred to as “Shealy”) in view of US 20200380572 to Smith (hereinafter referred to as “Smith”) in further view of US 20180322551 to Siegel et. al. (hereinafter referred to as “Siegel”) in eve further view of US 20170372551 to Bruce et. al. (hereinafter referred to as “Bruce”) and in even further view of US 20070162301 to Sussman et. al. (hereinafter referred to as “Sussman”).


(A)	As per Claims 5 and 14:
	Although Shealy in view of Smith in further view of Siegel and in even further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose in response to charging the user for the ticket, however Siegel additionally teaches:
	charging the second user for the second ticket…; (Siegel ¶178-179 the late arriver may purchase tickets (FIG. 8) through the application and will be allowed entry into the event using the remaining time available on the ticket holder's original purchase (FIG. 9)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in even further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have the late arrival use the software application to locate vacated seats or space made available for resale of Siegel as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in even further view of Bruce and further allows the late arriver to purchase tickets through the application and allows entry into the event using the remaining time available on the ticket holder's original purchase as additionally taught in Siegel ¶178-179. 
	Although Shealy in view of Smith in further view of Siegel and in even further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose accessing previously value paid by a second user before detecting a vacant seat  and using previous value and the determined value to price a ticket, however Sussman teaches:
	accessing a previous value paid by the second user for a previous seat at the sporting event prior to detecting the vacant seat; (Sussman ¶86 A survey database can also be provided that stores survey results from consumers related to, by way of example, ticket pricing and/or seat or section ranking. The survey database can also store survey results from consumers related to, by way of example, ticket pricing and/or seat or section ranking). 
	…based on the previous value and the determined value; (Sussman ¶104 the system can use some or all of the following information to set prices dynamically and/or statically, for example, the price can be set based on historical sales data, current sales data/patterns, actual and/or predicted costs, actual and/or predicted revenues, characteristics of the relevant ticket-buying population, venue seating characteristics, the desirability of packing venue seats, minimum price constraints, maximum price constraints, and/or limits on the ability to vary prices more than a certain number of times in a specified period).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in even further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have a database that stores previous ticket pricing of Sussman as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in even further view of Bruce and further set price using historical sales data and current sales data/patterns as taught in Sussman ¶86, 104.


(B)	As per Claims 6 and 15:
	Shealy expressly discloses:
	31in response to receiving an indication from the first user surrendering the vacant seat prior to a completion of the sporting event, offering, via the real-time ticket exchange server, the second ticket for the vacant seat for distribution; (Shealy ¶99, 112 the method may include operation 404 of identifying regular tickets that have not been scanned by the time the event starts, or by a particular time before or after the event starts.  The method may include operations of directly reaching regular ticket holders to gauge which and how many seats will go unfilled, and reselling the returned tickets to provide new customers with opportunity to attend the event).
	Although Shealy in view of Smith in further view of Siegel and in even further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose training a machine-learned model using said data or  assigning a value to a second ticket based on the trained machine-learned model and real-time data, however Smith additionally teaches:
	determining, by applying the machine-learned model to real-time statistics of the sporting event…; (Smith ¶29 dynamic pricing agent 116 may be configured to dynamically price each ticket for a given event. For example, dynamic pricing agent 116 may be configured to dynamically price each ticket for a given event, based on, for example, one or more of win/loss ratio of each team in the event, forecasted weather conditions, number of tickets available, location of each seat, velocity of ticket sales, quality of opponent, event location, and the like).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in even further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have a machine learning module train a prediction model of Smith as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in even further view of Bruce and further dynamically price each ticket for a given event as additionally taught in Smith ¶29. 
	Although Shealy in view of Smith in further view of Siegel and in even further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose sending a user device an incentive whenever the value for the ticket exceeds a threshold, however Siegel additionally teaches:
	in response to determining that the value of the second ticket exceeds a threshold, sending, to a client device of the first user, an incentive to vacate the seat; (Siegel ¶135 in one embodiment, the system proposes a suggested price to ticket holders at which they should consider vacating their seats and posting their seat or space as being available. This is the initial ask price and is set algorithmically based on, or as a function of, one, some or all of the following inputs:
(a) Whether the event is sold out (Higher demand correlates to a higher proposed initial price)).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in even further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have the system proposes a suggested price to ticket holders at which they should consider vacating their seats and posting their seat or space as being available of Siegel as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in even further view of Bruce and further use certain inputs such as whether the event is sold out as additionally taught in Siegel ¶135.
	Although Shealy in view of Smith in further view of Siegel and in even further view of Bruce teaches systems and methods may use flexibility and convenience in purchasing, canceling, transferring, exchanging, and other management of electronic tickets (e.g., mobile tickets) and online payment schemes to facilitate distribution of tickets, it doesn’t expressly disclose accessing previously value paid by a second user before detecting a vacant seat prior to the first user vacating the seat, however Sussman teaches:
	…the value of the second ticket for the vacant seat before the first user has vacated the seat; (Sussman ¶95 A reverse auction, where the user specifies the quantity and quality of seats for an event and how much the user is willing to pay for corresponding tickets, and one or more Sellers can choose whether or not they are willing to sell those tickets at those prices. For example, the Seller can be a ticket broker or other ticket purchaser).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Shealy in view of Smith in further view of Siegel and in even further view of Bruce’s distribution system performing operations to obtain ticket sales data including a number of distributed event tickets, predict a number of no-shows among the distributed event tickets and obtain real-time ticket scan data and have a reverse auction, where the user specifies the quantity and quality of seats for an event and how much the user is willing to pay for corresponding tickets of Sussman as both are analogous art which teach solutions to identifying an unscanned event ticket based the real-time ticket scan data by a predetermined time, assigning a seat for the unscanned event ticket to the flexible ticket, and transmitting a notification of the seat assignment to the flexible ticketholder computing device having the flexible ticket as taught in Shealy ¶31, 54 in view of Smith in further view of Siegel and in even further view of Bruce and further have sellers choose whether or not they are willing to sell those tickets at those prices as taught in Sussman ¶95.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        09/06/2022